DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 10, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #106, R2-1905955, Reno, USA, 13th - 17th May 2019, Source: VIVO, Title: WUS Co-operation with C-DRX, Agenda Item: 11.11.4.1, hereinafter known as VIVO in view of Ahmad et al, application no. 2020/0229093 hereinafter known as Ahmad. 
As to claim 1, Vivo discloses a method for a user equipment (UE) monitoring a physical downlink control channel (PDCCH) for power saving signaling (Vivo, introduction section,  UE monitoring wakeup signal WUS used for power saving at UE), the method comprising: receiving a discontinuous reception (DRX) configuration from a base station (BS) to configure the UE to monitor a scheduling signal on the PDCCH within a DRX active time (Vivo, section 2, Figure 1-3, DRX monitoring setup for UE with period DRX communication of on and off cycles as well known in the art); Vivo does not expressly disclose however Ahmad discloses receiving downlink control information (DCI) from the BS, the DCI comprising a configuration for configuring the UE to monitor the power saving signaling at a location offset on the PDCCH, for instructing the UE to wake up for monitoring the scheduling signal in the DRX active time, and for instructing the UE to start monitoring the PDCCH for the power saving signaling (Ahmad, [0150], Downlink Control Information DCI message for offset on PDCCH for monitoring power saving signal including wake up parameters). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of receiving downlink control information (DCI) from the BS, the DCI comprising a configuration for configuring the UE to monitor the power saving signaling at a location offset on the PDCCH, for instructing the UE to wake up for monitoring the scheduling signal in the DRX active time, and for instructing the UE to start monitoring the PDCCH for the power saving signaling as taught by Ahmad.  DCI message are used in to the art to convey various wake and sleep indication to user equipment by the base station including judicious times to listen for power saving signals.  

As to claim 2, VIVO discloses reporting a required time to the BS, wherein: the required time is a number of slots prior to the start of a DRX on-duration time; and the UE is not required to monitor the PDCCH for the power-saving signaling during the number of slots (VIVO, Section 2, figure 1, “alt1” and observation 1, UE set up to monitor WUS, that informs the UE to skip monitoring PDCCH).

As to claim 4, VIVO and Ahmad the method of claim 1. Vivo does not disclose however Ahmad discloses wherein the DRX active time includes a DRX on-duration timer, a DRX inactivity timer, a DRX retransmission timer, a random access contention resolution timer, a random access response window that is running, a scheduling request that is sent on a Physical Uplink Control Channel (PUCCH) and is pending, or a PDCCH indicating a new transmission addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of a Medium Access Control (MAC) entity that has not been received after successful reception of a random access response for a random access preamble not selected by the MAC entity among contention-based random access preambles (Ahmad, [0150], Downlink Control Information DCI message for offset on PDCCH for monitoring power saving signal including DRX-onDuration Timer).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the DRX active time includes a DRX on-duration timer, a DRX inactivity timer, a DRX retransmission timer, a random access contention resolution timer, a random access response window that is running, a scheduling request that is sent on a Physical Uplink Control Channel (PUCCH) and is pending, or a PDCCH indicating a new transmission addressed to a Cell Radio Network Temporary Identifier (C-RNTI) of a Medium Access Control (MAC) entity that has not been received after successful reception of a random access response for a random access preamble not selected by the MAC entity among contention-based random access preambles as taught by Ahmad.  Use of timer are known in the art for DRX communication that informs UE of sleep and wake cycles. 

As to claim 8, VIVO and WU the method of claim 1. Vivo does not disclose however WU discloses wherein the DRX on-duration time includes a time while a DRX on-duration timer is running (Ahmad, [0150], Downlink Control Information DCI message for offset on PDCCH for monitoring power saving signal including DRX-onDuration Timer).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the DRX on-duration time includes a time while a DRX on-duration timer is running as taught by Ahmad.  Use of timer are known in the art for DRX communication that informs UE of sleep and wake cycles. 

As to claims 9, 12 and 16, the claims are rejected as applied to claim 1, 4 and 8 above by Vivo in view of Ahmad. 

As to claim 10, the claims are rejected as applied to claim 2 above by Vivo in view of Ahmad.  

As to claim 17, Vivo and Ahmad disclose the UE of claim 13. Vivo does not diclose however Ahmad discloses wherein the location offset identifies a symbol position of the power saving signaling within a slot of the PDCCH (Ahmad, [0067], DRX cycle implementation in terms of symbols of slots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo to include the limitations of wherein the location offset identifies a symbol position of the power saving signaling within a slot of the PDCCH as taught by Ahmad.  Offset and other indication of slotted communications in shared network are indicated by symbol level as known in the art. 

As to claim 19, the claims are rejected as applied to claim 17 above by Vivo in view of Ahmad.  

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Ahmad and further in view of WU et al, application no. 2020/0229092, hereinafter known as WU. 

As to claim 3, VIVO and Ahmad the method of claim 2. Vivo and Ahmad do not disclose however Ahmad discloses wherein the required time is reported to the BS through a UE capability report (WU, [0075],  UE capability report sent by UE as known in the art to communicate with base station relevant control data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo and Ahmad to include the limitations of wherein the required time is reported to the BS through a UE capability report as taught by Wu.  Capability report is sent by user equipment to the network to enable the network to provision resources and communication for user equipment accordingly. 

As to claim 5, VIVO and Ahmad the method of claim . Vivo does not disclose however WU discloses wherein the configuration comprises a time in milliseconds prior to a start of DRX on-Duration time, the time in milliseconds being an offset between a starting symbol of the DRX on-duration time and a starting symbol of the power saving signaling (WU, Figure 4 and figure 5,[0178]- [0186], [0239], WUS offset from onDuration DRX measured in milliseconds, indicated power saving signal position). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo and Ahmad to include the limitations of wherein the configuration comprises a time in milliseconds prior to a start of DRX on-Duration time, the time in milliseconds being an offset between a starting symbol of the DRX on-duration time and a starting symbol of the power saving signaling as taught by WU.  Communication and monitoring opportunities are scheduled milliseconds apart as known in the art, scheduling power saving signal before DRX onDuration allows UE to saving power by staying sleep mode as deemed appropriate.  

As to claim 11 and 13, the claims are rejected as applied to claim 3 and 5 respectively above by Vivo in view of Ahmad further in view of Wu. 

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Ahmad and further in view of Lee et al, application no. 2022/0078650, hereinafter known as Lee. 

As to claim 6, Vivo and Ahmad disclose the method of claim 1. Vivo and Ahmad do not disclose however Lee discloses further comprising not monitoring the PDCCH for the power saving signaling when a first duration of monitoring the power saving signaling overlaps a second duration of a configured measurement gap (Lee, [0233], UE measures PDCCH when measurement gap is skipped due to overlap or alternately performs measurement during the gap in place of PDCCH monitoring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Vivo and Ahmad to include the limitations of further comprising not monitoring the PDCCH for the power saving signaling when a first duration of monitoring the power saving signaling overlaps a second duration of a configured measurement gap running as taught by Lee.  Communication and monitoring collision or overlap are avoided in the art and communication rescheduled accordingly so all the communications can be performed eventually. 

As to claim 7, Vivo discloses further comprising waking up to monitor the PDCCH for the scheduling signal on an upcoming DRX active time when the UE does not detect the power saving signaling during the measurement gap (Vivo, section 1, first section of “agreements”,  “if WUS is not configured legacy operations apply, that is DRX operations apply when no power saving signaling is performed). 

As to claim 14 and 15, the claims are rejected as applied to claim 6 and 7 above by Vivo in view of Ahmad and further in view of Lee. 


Allowable Subject Matter

Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments

Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467